USAO           Collection District        ID       DiPierro              Oren Dean        Court Number       4:9800027‐001
6B                                                                       1999A27300         $33,625.76

Finance Code    Received Date        Payment Form Received From         BOP Deposit No.   Payment Amount

PMNT              09/08/2004              CL      DIPIERRO, OREN DEAN                               $25.00

PMNT              03/03/2005              CL      DIPIERRO, OREN DEAN     407 05‐061                $25.00
PMNT              06/16/2005              CL      CLK 1081                                          $25.00

PMNT              09/06/2005              CL      DIPIERRO, OREN DEAN     407 05‐121                $25.00

PMNT              12/05/2005              CL      DIPIERRO, OREN DEAN     407 06‐031                $25.00

PMNT              03/03/2006              CL      DIPIERRO, OREN DEAN     407 06‐061                $25.00

PMNT              06/02/2006             CB       DIPIERRO, OREN DEAN     407 06‐091                $25.00

PMNT              09/06/2006             CB       DIPIERRO, OREN DEAN     407 06‐121                $25.00

PMNT              12/08/2006             CB       DIPIERRO, OREN DEAN     439 07‐031                $25.00

PMNT              03/10/2008             CB       DIPIERRO, OREN DEAN     115 08‐061                $25.00

PMNT              06/06/2008             CB       DIPIERRO, OREN DEAN     115 08‐091                $25.00

PMNT              06/08/2009             CB       DIPIERRO, OREN DEAN     196 09‐091                $35.00

PMNT              09/08/2009             CB       DIPIERRO, OREN DEAN     196 09‐121                $35.00

PMNT              03/08/2010             CB       DIPIERRO, OREN DEAN     380 10‐061                $25.00

PMNT              09/09/2010             CB       DIPIERRO, OREN DEAN     252 10‐121                $25.00

PMNT              12/10/2010             CB       DIPIERRO, OREN DEAN     252 11‐031                $25.00

PMNT              03/09/2011             CB       DIPIERRO, OREN DEAN     252 11‐061                $25.00

PMNT              09/13/2011             CB       OREN DEAN DIPIERRO                                $25.00

PMNT              12/09/2011             CB       OREN DEAN DIPIERRO                                $25.00

PMNT              06/11/2012             CB       OREN DEAN DIPIERRO                                $40.00

PMNT              07/11/2012             CB       OREN DEAN DIPIERRO                                $40.00

PMNT              08/13/2012             CB       OREN DEAN DIPIERRO                                $40.00

PMNT              09/10/2012             CB       OREN DEAN DIPIERRO                                $40.00

PMNT              12/10/2012             CB       OREN DEAN DIPIERRO                                $25.00

PMNT              09/09/2014             CB       OREN DEAN DIPIERRO                                $25.00

PMNT              01/08/2016             CB       OREN DEAN DIPIERRO                                $59.96

PMNT              06/13/2016             CB       OREN DEAN DIPIERRO                                $65.00
Finance Code   Received Date   Payment Form Received From        BOP Deposit No.   Payment Amount

PMNT            09/12/2016         CB       OREN DEAN DIPIERRO                              $65.00

PMNT            01/09/2017         CB       OREN DEAN DIPIERRO                              $25.00

PMNT            07/16/2018          CL      OREN DEAN DIPIERRO   IDX100022611               $30.00

PMNT            08/20/2018          CL      OREN DEAN DIPIERRO   IDX100022790               $50.00

PMNT            10/19/2018          CL      OREN DEAN DIPIERRO   IDX100023130               $50.00
Total Paid                                                                              $1,049.96




                                                                                                 Exhibit 2
